DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 15, 16, and 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohm et al. (US 2008/0179115 A1) in view of Burmeister et al. (US 8,909,130 B1).
For claim 11, Ohm et al. discloses a robot comprising:
a robot chassis (page 5, paragraph [0097]) [having a forward end, a rearward end and a center of gravity (chassis CG)] (fig. 9);
a support surface (fig. 9, tracks positioned generally forward of flippers 802, wherein the vehicle may be run “backwards” to scale obstacles if this proves beneficial in some cases, wherein chassis 801 tracks are defined as a “front”) [moveably connected to the chassis and configured to propel the robot chassis] (capable);
a trailing arm 802 [rotatable about an axis located rearward of the center of gravity of the robot chassis] (fig. 9, page 5, paragraph [0098]);
a radio transceiver 28800, 28806; and
a controller 28100 [configured, by performing an autonomous or partially autonomous operation, to automatically reposition the robot by driving the support surface] (page 10, paragraph [0148], wherein the SBC 28100 is the controller for the entire robot and page 14, paragraph [0185], any of the positions described herein, and other positioned, may be set as preset conditions; typically, a preset position may be selected by an operator or an autonomous control program in response to operating conditions or scenarios);
wherein automatically repositioning the robot comprises [rotating the trailing arm to raise the robot chassis to elevate the radio transceiver] (page 5, paragraphs [0095] and [0098] and page 11, paragraph [0150], wherein the trailing arms are rotatable to raise the robot chassis to ascend a stair thus providing for elevating a radio transceiver within the head 28000), and [executing a stair climbing control routine to drive the support surface to place the support surface in contact with a riser of a first stair below an uppermost edge of the first stair riser] (figs. 8A – 8C and 9, wherein the vehicle may be run “backwards” to scale obstacles if this proves beneficial in some cases, wherein chassis 801 is defined as a “front”) and [to further drive the support surface to cause the forward end of the robot chassis to ascend the first stair riser] (figs. 8A - 8C), [the support surface generating sufficient traction against the riser to climb the riser as the support surface is driven] (figs. 8B and 8C), and [to pivot the trailing arm to raise the rearward end of the robot chassis while the forward end of the robot chassis is supported by the first stair] (figs. 8A – 8C); but does not explicitly disclose 
the radio transceiver is configured to communicate using a mesh networking protocol with a multi-node mesh communication radio network; and the controller is configured, by performing the autonomous or partially autonomous operation, to automatically reposition the robot by driving the support surface to maintain the mesh network by placing the radio transceiver within a radio range of at least one node of the multi-node mesh communications radio network;
Burmeister discloses a system 10 comprising a mobile platform 30 which may be land-based vehicles, both manned or unmanned (autonomous and radio-controlled) comprising a radio 80 and a base station 40; a deployer antenna 130; wherein the radio may be any radio capable of operating as a node in an ad-hoc telecommunications network 20, [wherein the system is used to maintain contact between the mobile platform and the base station] (col. 4, lines 19 – 21). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to alternatively use the radio node network as taught by Burmeister et al. with the mobile robot of Ohm et al. to allow for [maintaining communication between the mobile robot and a base in instances objects may impede sigh such as buildings, trees, hills, thus maintaining operation of the robot] (col. 4, lines 19 – 37 of Burmeister et al.).  Additionally, the combination above would allow for the robot and radio transceiver to autonomously maintain the mesh network when the robot is traversing over the stairs via the steps of climbing a stair as taught by Ohm et al.
 For claim 12, Ohm et al. modified as above discloses the robot [wherein the radio transceiver and the controller are configured to cause the robot to act as a radio relay in a multi-hop communications path to allow operations over a multi-hop range greater than a single-hop range of the radio transceiver] (wherein Burmeister discloses the mobile platform is part of a radio network comprising the mobile platform, the base station 40, and a relay device 60).
For claim 15, Ohm et al. modified as above discloses the robot the support surface comprising compliant tracks 110 (figs. 1 and 9) with pliable cleats 350 [to provide a layer of impact protection] (capable, intended use).
For claim 16, Ohm et al. modified as above discloses the robot [wherein automatically repositioning the robot to maintain the mesh network comprises seeking out a peak signal strength peak or radio hot spot] (capable, wherein Burmeister discloses a system when during a diminished signal strength, a relay device 60 is automatically deployed to preserve a network between the mobile platform 30 and a base station 40).
For claim 18, Ohm et al. modified as above does not explicitly disclose the robot wherein the robot substantially fits within a bounding volume approximately 7 inches long, 5 inches wide and 2 inches tall.  However, it would have been an obvious matter of design choice to have a certain size of the robot, since such modification would involve a mere change in the size of components, wherein such size may be wanted during military operations for discreteness or optimization for operating in small crawl spaces.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 19, Ohm et al. modified as above does not explicitly disclose the robot, wherein the mesh communication radio network comprises one or more additional robots.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to additionally use one or more additional robots through mere duplication of parts, wherein the duplication of parts would allow for the deployment of simultaneously using multiple robots in an overall partially connected mesh network with each robot having their own mesh network in the overall partially connected mesh network in view of the combination above. 
For claim 20, Ohm et al. modified as above discloses the robot, [wherein each robot comprises a controller configured automatically reposition the respective robot to maintain the mesh network] (in view of the combination above, page 5, paragraphs [0095] and [0098] and page 11, paragraph [0150] of Ohm et al., wherein the trailing arms are rotatable to raise the robot chassis to ascend a stair thus providing for elevating a radio transceiver within the head 28000 with the mesh network of Burmeister).
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohm et al. (US 2008/0179115 A1) in view of Burmeister et al. (US 8,909,130 B1), and further in view of Ozick et al. (US 2008/0065265 A1).
For claim 13, Ohm et al. modified as above discloses the robot comprising a plurality of wheels 342, 343, 356, but does not explicitly disclose each wheel comprising a pliable material and spiraled spokes to provide a degree of resilience.
Ozick et al. discloses [a robot 10 comprising a wheel 402 made at least partially from compliant rubber, having spokes 205; wherein the spokes are spirals or helixes ending in an inwardly pointing distal elbow tip] (page 6, paragraph [0064]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to alternatively use the spiraled spokes of a wheel as taught by Ozick et al. with the robot of Ohm et al. modified as above to allow for an alternative configuration of the wheel while maintaining the function of sufficient traction with the track while reducing overall weight of the mobile robot.
For claim 14, Ohm et al. modified as above discloses the robot [wherein the axis of the trailing arm is coaxial with an axis of one of the wheels] (page 2, paragraph [0068] and page 3, paragraph [0070]).
Claims 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohm et al. (US 2008/0179115 A1) in view of Burmeister et al. (US 8,909,130 B1), and further in view of Won (US 6,431,296).
For claim 17, Ohm et al. modified as above does not explicitly disclose the robot wherein the trailing arm is located substantially along a central longitudinal axis of the robot chassis.
Won discloses a mobile robot, where a single central “arm” can be used] (col. 12, lines 43 – 44) instead of a pair of arms 130.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to alternatively use the single central arm as taught by Won with the robot of Ohm et al. modified as above to allow for maintaining the function of maneuvering about a stair while reducing overall parts, thus reducing overall manufacturing costs and weight.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose placing each robot in a respective location about an area, causing the robots to communicate with one another using the radio transceivers and a mesh networking protocol; wherein each robot comprises a controller configured to automatically reposition the robot by driving the support surface to maintain the mesh network.

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. Appellant argues the prior art combination fails to disclose “automatically reposition the robot by driving the support surface to maintain the mesh network”.  More specifically, appellant states such combination of Ohm and Burmeister would not provide the automatic repositioning feature and the mesh network is maintained by relay 60 even if mobile platform 30 stands still.  Burmeister explicitly states “a relay device deployment system 10 is a system that allows for an ad hoc telecommunications network 20 to be maintained between a mobile platform 30 and a base station 40.  However, without the mobile platform or the base station, the mesh network would not able to be maintained even when the relay devices are operated as a network node.  Therefore, the mobile platform, the base station, and the relay devices are essential components to maintain the mesh network, [wherein the mobile platform is automatically repositioned by the controller by driving the support surface to maintain the mesh network] (in view of the combination above, page 5, paragraphs [0095] and [0098] and page 11, paragraph [0150] of Ohm et al., wherein the trailing arms are rotatable to raise the robot chassis to ascend a stair thus providing for elevating a radio transceiver within the head 28000 with the mesh network of Burmeister). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611